DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention “Touch Position Detection System” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 8, “operability-oriented process” and “accuracy-oriented process” are not clear. The originally filed specification does not describe these two processes. What are “operability-oriented process” and “accuracy-oriented process”? What is the difference between these two processes? 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4, 6-7, 8, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20120075235) in view of Jung et al. (US 20160097651). 

As to claim 1, Hong discloses a touch position detection system, comprising: 
a touch controller (Fig. 1(200): touch panel driver) including (i) a touch count detector (Fig. 1(230): touch number determining part) configured to detect a counted number of a touched position by a touch operation on a touch panel as a touch count ([0092]), and (ii) a touch coordinate detector (Fig. 1(250): touch coordinate determining part) configured to detect a coordinate of the touched position by the touch operation on the touch panel as a touch coordinate ([0095]); and 
a display controller (Fig. 1(400): display panel driver) configured to control a displayed screen image according to a display instruction from the touch information controller ([0063]), wherein: 
in response to determining a one-point touch operation that is the touch operation touching one position on the touch panel, (i) the touch coordinate detector, or (ii) the touch information controller, or (iii) both the touch coordinate detector and the touch information controller are configured to perform an operability-oriented process (Fig. 5, [0093]: single-point touch operation); and 
in response to determining a plurality-of-points touch operation that is the touch operation touching a plurality of positions on the touch panel, (i) the touch coordinate detector, or (ii) the touch information controller, or (iii) both the touch coordinate detector and the touch information controller are configured to perform an accuracy-oriented process (Fig. 5, [0093]: double-point touch operation). 
Hong does not explicitly teach a touch information controller configured to control touch information based on a detection result of the touch count detector and a detection result of the touch coordinate detector. 
Jung teaches a touch information controller (Fig. 1(180): controller of external device 100) configured to control touch information based on a detection result of the touch count detector and a detection result of the touch coordinate detector ([0078], [0134], [0146]: image display apparatus 200 accesses the external device 100), [0154]: the location data may be selected by applying a touch input to the specific location on the second map screen output on the display of the electronic device 100). 


As to claim 4, Hong (as modified by Jung) teach the touch position detection system according to claim 1, wherein: 
in performing the operability-oriented process, the touch coordinate detector is configured to perform a process that relatively shortens an update time of the touch coordinate without excluding an unstable coordinate immediately after the touch operation from a detection target (Hong: Fig. 5, [0093], it is obvious that single-point touch operation shortens update time); and 
in performing the accuracy-oriented process, the touch coordinate detector is configured to perform a process that relatively lengthens the update time of the touch coordinate by excluding the unstable coordinate immediately after the touch operation from the detection target (Hong: Fig. 5, [0095], it is obvious that double-point touch operation lengthens update time) (as best understood). 
As to claim 6, Hong (as modified by Jung) teach the touch position detection system according to claim 1, further comprising: an in-vehicle device (Jung: Fig. 3A-3B) including the touch count detector (Hong: Fig. 1(230): touch number determining part), the touch coordinate detector (Hong: Fig. 1(250): touch coordinate determining part), the touch controller of external device 100), and the display controller (Hong: Fig. 1(400): display panel driver) (as best understood). 

As to claim 7, Hong (as modified by Jung) teach the touch position detection system according to claim 1, further comprising: 
an in-vehicle device (Jung: Fig. 3A-3B); and 
an external device (Jung: Fig. 1(100)) configured to perform a data communication with the in-vehicle device ([0078], [0134], [0146]: image display apparatus 200 accesses the external device 100), [0154]: the location data may be selected by applying a touch input to the specific location on the second map screen output on the display of the electronic device 100), wherein: 
the in-vehicle device (Jung: Fig. 3A-3B) includes the touch count detector (Hong: Fig. 1(230): touch number determining part), the touch coordinate detector (Hong: Fig. 1(250): touch coordinate determining part), and the touch information controller (Jung: Fig. 1(180): controller of external device 100); and 
the external device (Jung: Fig. 1(100)) includes the display controller (Jung: Fig. 1(180), [0054]) (as best understood). 
As to claim 8, Hong discloses a touch position detection system, comprising: 
at least one first processor (Fig. 1(200): processor of touch panel driver) configured to 
detect a counted number of a touched position by a touch operation on a touch panel as a touch count ([0092]), and 

at least one third processor (Fig. 1(400): processor of display panel driver) configured to control a displayed screen image according to a display instruction from the at least one second processor ([0063]), wherein: 
in response to determining a one-point touch operation that is the touch operation touching one position on the touch panel, (i) the at least one first processor, or (ii) the at least one second processor, or (iii) both the at least one first processor and the at least one second processor are configured to perform an operability-oriented process (Fig. 5, [0093]: single-point touch operation); and 
in response to determining a plurality-of-points touch operation that is the touch operation touching a plurality of positions on the touch panel, (i) the at least one first processor, or (ii) the at least one second processor, or (iii) both the at least one first processor and the at least one second processor are configured to perform an accuracy-oriented process (Fig. 5, [0093]: double-point touch operation).
Hong does not expressly teach at least one second processor configured to control touch information based on a detection result by the at least one first processor. 
Jung teaches at least one second processor configured to control touch information based on a detection result by the at least one first processor ([0078], [0134], [0146]: image display apparatus 200 accesses the external device 100), [0154]: the location data may be selected by applying a touch input to the specific location on the second map screen output on the display of the electronic device 100).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hong’s touch position detection 

As to claims 11 and 13-14, it is the apparatus of claims 4 and 6-7. Please see claims 4 and 6-7 for detail analysis. 

8.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20120075235) in view of Jung et al. (US 20160097651) and in further view of Dinh et al. (US 20140028578). 

As to claim 2, Hong (as modified by Jung) teach the touch position detection system according to claim 1, wherein: 
in response to determining a one-point touch operation that is the touch operation touching one position on the touch panel, (i) the touch coordinate detector, or (ii) the touch information controller, or (iii) both the touch coordinate detector and the touch information controller are configured to perform an operability-oriented process (Fig. 5, [0093]: single-point touch operation); and 
in response to determining a plurality-of-points touch operation that is the touch operation touching a plurality of positions on the touch panel, (i) the touch coordinate detector, or (ii) the touch information controller, or (iii) both the touch coordinate detector and the touch information controller are configured to perform an accuracy-oriented process (Fig. 5, [0093]: double-point touch operation).
or (ii) the touch information controller, or (iii) both the touch coordinate detector and the touch information controller are configured to perform the operability-oriented process; and 
in response to determining the plurality-of-points touch operation and determining the displayed screen image being the drawing state in which accuracy is oriented, (i) the touch coordinate detector, or (ii) the touch information controller, or (iii) both the touch coordinate detector and the touch information controller are configured to perform the accuracy-oriented process. 
Dinh teaches in response to determining the plurality-of-points touch operation but determining the displayed screen image being not under a drawing state in which accuracy is oriented, (i) the touch coordinate detector, or (ii) the touch information controller, or (iii) both the touch coordinate detector and the touch information controller are configured to perform the operability-oriented process ([0071]); and 
in response to determining the plurality-of-points touch operation and determining the displayed screen image being the drawing state in which accuracy is oriented, (i) the touch coordinate detector, or (ii) the touch information controller, or (iii) both the touch coordinate detector and the touch information controller are configured to perform the accuracy-oriented process ([0071]: switching to a drawing mode). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch position detection 

As to claim 9, it is the apparatus of claim 2. Please see claim 2 for detail analysis.

9.	Claims 3, 5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20120075235) in view of Jung et al. (US 20160097651) and in further view of Satou et al. (US 20190278392). 

As to claim 3, Hong (as modified by Jung) teach the touch position detection system according to claim 1, further comprising: 
a pressure sensor (Jung: Fig. 1(143)) configured to sense a pressure applied to the touch panel (Jung: [0071]), wherein: 
the touch coordinate detector (Hong: Fig. 1(250): touch coordinate determining part) is configured to detect the coordinate of the touched position on the touch panel as the touch coordinate using a sensing result of the pressure sensor (Jung: [0071]). 
Hong (as modified by Jung) does not expressly teach a pressure applied to the touch panel with a piezoelectric element layer. 
Satou teaches a pressure applied to the touch panel with a piezoelectric element layer ([0043]: a piezoelectric element arranged directly below the touchpad). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch position detection 

As to claim 5, Hong (as modified by Jung and Satou) teach the touch position detection system according to claim 1, wherein: 
in performing the operability-oriented process, the touch information controller is configured to perform a process that relatively decreases a counted number of moving average steps up to when the touch coordinate is output by releasing a filter (Satou: [0044]); and 
in performing the accuracy-oriented process, the touch information controller is configured to perform a process that relatively increases the counted number of moving average steps up to when the touch coordinate is output by setting the filter (Satou: [0044]: touch operation interface may include filter for removing unwanted detection signal) (as best understood). 
As to claims 3 and 5, it is the apparatus of claims 10 and 12. Please see claims 10 and 12 for detail analysis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628